DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
Response to Amendment
Applicant's arguments received on 09/23/2020 in which claims 9, 14, 19, 25 and 31 are independent claims. Claim 1-8 are cancel. New added claim 31. Claims 9-31 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2009/0236631 A1; hereinafter “Chen”).
Regarding independent claim 9, Chen discloses an integrated circuit (Fig. 5A), comprising: 
a substrate (12, [0032]) of a second conductivity type (p); and 
semiconductor controlled rectifier (e.g. a bidirectional PNPN silicon-controlled rectifier) ([0031]) including:
a first doped region (18, i.e., NW) having a first conductivity type (N); 
a second doped region (P+ in 18) having the second conductivity type (P) formed within the first doped region (18, i.e., NW);
a third doped region (20, i.e., PW) having the second conductivity type (P) formed proximate the first doped region (18, i.e., NW);
a fourth doped region (24, i.e., N+) having the first conductivity type (N) formed within the third doped region (20, i.e., PW);
a buried layer (60, i.e., NBL) having the first conductivity type (N) formed in the substrate (12) below the third doped region (20, i.e., PW) and electrically connected to the first doped region (18, i.e., NW), wherein the first doped region extends to the buried layer (60, i.e., NBL); and
a fifth doped region (SP in (18, i.e., NW)) formed in the first doped region (18, i.e., NW) between the second doped region (P+ in 18) and the buried layer (60, i.e., NBL), wherein the fifth doped region (SP in (18, i.e., NW)) has the second conductivity type (P) and is electrically connected to the second doped region (P+ in 18).
Regarding claim 12, Chen’s Fig. 5A discloses an integrated circuit as in claim 9, comprising:

an eighth doped region (26(P+) in 20 PW) having the second conductivity type (P+) and electrically connected (see Fig. 5A) to the fourth doped region (24, i.e., N+)  and the third doped region (20, i.e., PW) (Note that the specification provides a definition for electrically connected, indicating it means an ohmic path exists between the cited elements, however it further indicates it doesn't preclude other circuit elements within the current path, which would make the definition include intervening PN junctions, that although isolation occurs under certain conditions, conduction happens under other conditions which provides the basis for it's function)
Regarding claim 13, Chen’s Fig. 5A discloses an integrated circuit as in claim 9, comprising 
wherein the third doped region (20) is electrically isolated ((isolated by 60, NBL) or (8, i.e., NW)) from the substrate (12) by the first doped region (18, i.e., NW) and the buried layer (isolated by 60, NBL).
Regarding independent claim 14, Chen discloses an integrated circuit (fig. 5A), comprising:
a semiconductor body (12/14, [0032]) having a surface and including a p-type substrate (P-sub); and 
semiconductor controlled rectifier (e.g. a bidirectional PNPN silicon-controlled rectifier) ([0031]) including: 
a first n-type doped region (18, i.e., NW);
a first p-type doped region (P+) formed within the first n-type doped region (18, i.e., NW); 
a second p-type doped region (20, i.e., PW) formed proximate the first n-type doped region (18, i.e., NW);
a second n-type doped region (24, i.e., N+) formed within the second p-type doped region (20, i.e., PW);
a n-type buried layer (60, i.e., NBL) formed in the substrate (12) below the second p-type doped region (20, i.e., PW) and electrically connected to the first n-type doped region (18, i.e., NW), wherein the first n-type doped region (18, i.e., NW) extends to the n-type buried layer (60, i.e., NBL); and
a third p-type doped region (SP in (18, i.e., NW)) formed between the first p-type doped region (P+) and the n-type buried layer (60, i.e., NBL) and electrically connected to the first p-type doped region (P+).
Regarding claim 16, Chen’s Fig. 5A discloses an integrated circuit as in claim 15, comprising:
a third n-type doped region (N+ in 18 and NW) electrically connected to the first p-type doped region (P+ in 18 and NW) and the first n-type doped region (18, i.e., NW) (Note that the specification provides a definition for electrically connected, indicating it means an ohmic path exists between the cited elements, however it further indicates it doesn't preclude other circuit elements within the current path, which would make the definition include intervening PN junctions, that although isolation occurs under certain conditions, conduction happens under other conditions which provides the basis for it's function); and
a fourth p-type doped region (26(P+) in 20 PW) electrically connected to the second n-type doped region (24, i.e., N+) and the second p-type doped region (20, i.e., PW) (Note that the specification provides a definition for electrically connected, indicating it means an ohmic path exists between the cited elements, however it further indicates it doesn't preclude other circuit elements within the current path, which would make the definition include intervening PN junctions, that although isolation occurs under certain conditions, conduction happens under other conditions which provides the basis for it's function).
Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikarjunaswamy (US 2004/0016992 A1; hereinafter “Mallikarjunaswamy”).
Regarding independent claim 25, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit (fig. 9), comprising:
a semiconductor body (P Substrate) having a surface and including a p-type substrate; and 
semiconductor controlled rectifier (silicon controlled rectifier (SCR); [0022]) including:
a first n-type doped region (226) having a first depth (e.g. d1) from the surface of the semiconductor body;
a first p-type doped region (224) formed within the first n-type doped region (226); 
a second p-type doped region (228) formed proximate the first n-type doped region (226);
a second n-type doped region (N+, SCR Cathode) formed within the second p-type doped region (228);
a n-type buried layer (N-Epi) formed in the substrate (P Substrate) below the second p-type doped region (228) and electrically connected to the first n-type doped region (226), wherein the first n-type doped region (226) extends to the n-type buried layer (N-Epi); and
a third n-type doped region (230) formed between and touching both the first n-type doped region (226) and the second p-type doped region (228), wherein the third n-type doped region (230) has a second depth (e.g. d2) from the surface of the semiconductor body, the second depth (d2) being less than the first depth (d1) and wherein the third n-type doped region (230) is electrically connected to the first n-type doped region (226).
Regarding claim 26, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit as in claim 25, comprising 
a gate (222 is transistor will having the gate, [0046]) formed over a junction (i.e., all region below the transistor 222) between the first n-type doped region (226 N-Well) and the second p-type doped region (228 P-Well), wherein the gate is electrically connected (The breakdown current of MOSFET transistor 222 provides the base current for turning on the PNP transistor consisting of P+ diffusion region 224, N-Well 226 and P-Well 228, thereby triggering the SCR action) to the first p-type doped region (224, P+).
Regarding claim 27, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit as in claim 26, comprising:
a fourth n-type doped region (N+, SCR Anode) electrically connected to the first p-type doped region (224) and the first n-type doped region (226); and
a third p-type doped region (P+, SCR Cathode) electrically connected to the second n-type doped region (N+, SCR Cathode) and the second p-type doped region (228).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Chen (US 2009/0236631 A1; hereinafter “Chen”), in view of Mallikarjunaswamy (US 2004/0016992 A1; hereinafter “Mallikarjunaswamy”).
Regarding claim 10, Chen’s Fig. 5A discloses an integrated circuit as in claim 9, further comprising 
wherein no shallow trench isolation region is between the second doped region (P+ in 18) and the fourth doped region (24, i.e., N+).
Chen does not disclose
shallow trench isolation regions,
Mallikarjunaswamy’s Fig. 10 disclose shallow trench isolation regions.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Mallikarjunaswamy to teachings of Chen such as applied the shallow trench isolation regions (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy to modifies semiconductor device (Chen Fig. 5A) of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide electrically isolated between the doped regions.
Regarding claim 11, Chen’s Fig. 5A discloses an integrated circuit as in claim 9, but does not clearly shown comprising 
a gate formed over a junction between the first doped region and the third doped region, wherein the gate is electrically connected to the second doped region.
Mallikarjunaswamy’s Fig. 10 shown a gate (222 is transistor will having the gate, [0046]) formed over a junction (i.e., all region below the transistor 222) between the first doped region (226 N-Well) and the third doped region (228 P-Well), wherein the gate is electrically connected (The breakdown current of MOSFET transistor 222 provides the base current for turning on the PNP transistor consisting of P+ diffusion region 224, N-Well 226 and P-Well 228, thereby triggering the SCR action) to the second doped region (224, P+).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Mallikarjunaswamy to teachings of Chen such as applied the transistor 222 between the first doped region and the third doped region (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy that it was a known alternative way of connecting to the one used by the primary reference (Chena Fig. 5A) of Chen. One of ordinary skill in the art would have been motivated to make this modification so as the trigger voltage control is applied to ESD protection device, the trigger current can be increased and the trigger voltage of ESD protection device can be correspondingly decreased without changing the area or size of the protection device (Mallikarjunaswamy, [0046]).
Regarding claim 15, Chen’s Fig. 5A discloses an integrated circuit as in claim 14, but does not clearly shown comprising 
a gate formed over a junction between the first n-type doped region and the second p-type doped region, wherein the gate is electrically connected to the first p-type doped region.
Mallikarjunaswamy’s Fig. 10 shown a gate (222 is transistor will having the gate, [0046]) formed over a junction (i.e., all region below the transistor 222) between the first n-type doped region (226 N-Well) and the second p-type doped region (228 P-Well), wherein the gate is electrically connected (The breakdown current of MOSFET transistor 222 provides the base current for turning on the PNP transistor consisting of P+ diffusion region 224, N-Well 226 and P-Well 228, thereby triggering the SCR action) to the first p-type doped region (224, P+).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Mallikarjunaswamy to teachings of Chen such as applied the transistor 222 between the first doped region and the third doped region (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy that it was a known alternative way of connecting to the one used by the primary reference (Chena Fig. 5A) of Chen. One of ordinary skill in the art would have been motivated to make this modification so as the trigger voltage control is applied to ESD protection device, the trigger current can be increased and the trigger voltage of ESD protection device can be correspondingly decreased without changing the area or size of the protection device (Mallikarjunaswamy, [0046]).
Regarding claim 17, Chen’s Fig. 5A discloses an integrated circuit as in claim 16, further comprising 
wherein no shallow trench isolation region is between the first n-type doped region (18, i.e., NW) and the second n-type doped region (24, i.e., N+).
Chen does not disclose
shallow trench isolation regions,
Mallikarjunaswamy’s Fig. 10 disclose shallow trench isolation regions.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Mallikarjunaswamy to teachings of Chen such as applied the shallow trench isolation regions (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy to modifies semiconductor device (Chen Fig. 5A) of Chen. One of ordinary skill in the art would have been motivated to make this modification in order to provide electrically isolated between the doped regions.
Claims 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikarjunaswamy (US 2004/0016992 A1; hereinafter “Mallikarjunaswamy”), in view of Chen (US 2009/0236631 A1; hereinafter “Chen”).
Regarding claim 28, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit as in claim 27, further comprising shallow trench isolation regions (see Fig. 10), 
Mallikarjunaswamy does not clearly shown
wherein no shallow trench isolation region is between the first p-type doped region and the second n-type doped region.
Chen’s Fig. 5A discloses wherein no shallow trench isolation region is between the first p-type doped region (P+ in 18) and the second n-type doped region (N+, 24).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Chen to teachings of Mallikarjunaswamy such as no shallow trench isolation regions is between the first p-type doped region and the second n-type doped region (Chen Fig. 5A) of Chen to modifies semiconductor device (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy. One of ordinary skill in the art would have been motivated to make this modification in order to switch the current in either direction by application of low-voltage, low-current pulse between a gate terminal and one of two load current terminal.
 Regarding claim 29, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit as in claim 28, but does not explicitly disclose comprising 
a fourth p-type doped region having the second conductivity type formed between the first p-type doped region and the n-type buried layer and electrically connected to the first p-type doped region.
Chen’s Fig. 5A discloses a fourth p-type doped region (SP in 18) having the second conductivity type (P) formed between the first p-type doped region (P+ in 18 NW) and the n-type buried layer (NBL) and electrically connected to the first p-type doped region (P+ in 18 NW) (Note that the specification provides a definition for electrically connected, indicating it means an ohmic path exists between the cited elements, however it further indicates it doesn't preclude other circuit elements within the current path, which would make the definition include intervening PN junctions, that although isolation occurs under certain conditions, conduction happens under other conditions which provides the basis for it's function).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Chen to teachings of Mallikarjunaswamy such as applied fourth p-type doped region (SP in 18NW) (Chen Fig. 5A) of Chen to between (P+ 224) and (226 N-Well) of ESD (Mallikarjunaswamy Fig. 10) of Mallikarjunaswamy. One of ordinary skill in the art would have been motivated to make this modification in order the trigger voltage of ESD protection device can be correspondingly decreased without changing the area or size of the protection device.
Regarding claim 30, Mallikarjunaswamy’s Fig. 10 discloses an integrated circuit as in claim 28, wherein 
the second p-type doped region (228) is electrically isolated from the substrate (P Substrate) by the first n-type doped region (226) and the n-type buried layer (N-Epi).
Reasons for Allowance
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 18 identified distinct feature “a fifth p-type doped region having the second conductivity type formed between the second p-type doped region and the n-type buried layer.”
Claims 19-24 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding independent claim 19: the prior art didn’t suggest or teach the claimed invention with “a fifth doped region formed between and touching both the first doped region and the third doped region, wherein the fifth doped region has a third depth from the surface of the semiconductor body, the third depth being less than the first depth and greater than the second depth and wherein the fifth doped region has the first conductivity type and is electrically connected to the first doped region.” in combination with the other elements of the claim.  
Regarding independent claim 31: the prior art didn’t suggest or teach the claimed invention with “a first oxide isolation structure between the first p-type doped region and the third n-type doped region;
a second oxide isolation structure between the second n-type doped region and the third p-type doped region; and
a silicide blocking layer over a junction between the first n-type doped region and the second p-type doped region, wherein no oxide isolation structure is present between the second n-type doped region and the first p-type doped region.” in combination with the other elements of the claim.  
Dependent claims 20-24 are allowed by virtue of their dependency.
The closest prior art Chen (US 2009/0236631 A1; hereinafter “Chen”), and Mallikarjunaswamy (US 2004/0016992 A1; hereinafter “Mallikarjunaswamy”) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments
Applicant’s arguments with respect to claims 9-31 have been considered but are moot  because a new reference (Chen figures. 5A and Mallikarjunaswamy figure 10) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                            /KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815